[Cite as Ndiaye v. Stahl, 2022-Ohio-1523.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                      MONTGOMERY COUNTY

 ALASSANE NDIAYE                                    :
                                                    :
         Plaintiff-Appellant                        :   Appellate Case No. 29276
                                                    :
 v.                                                 :   Trial Court Case No. 2021-CV-2743
                                                    :
 BRIAN STAHL, M.D.                                  :   (Civil Appeal from
                                                    :   Common Pleas Court)
         Defendant-Appellee                         :
                                                    :

                                               ...........

                                               OPINION

                                Rendered on the 6th day of May, 2022.

                                               ...........

ALASSANE NDIAYE, 9104 Rolling Green Trails, Miamisburg, Ohio 45342
     Plaintiff-Appellant

JOHN F. HAVILAND, Atty. Reg. No. 0029599 & KEVIN C. QUINLAN, Atty. Reg. No.
0092999, 6 North Main Street, Suite 400, Dayton, Ohio 45402
     Attorneys for Defendant-Appellee

                                             .............



DONOVAN, J.
                                                                                         -2-


       {¶ 1} Plaintiff-appellant Alassane Ndiaye, acting pro se, appeals from a judgment

of the Montgomery County Court of Common Pleas, which granted defendant-appellee

Brian Stahl, M.D.’s motion for summary judgment. Ndiaye filed a timely notice of appeal

on October 15, 2021.

       {¶ 2} In December 2019, Ndiaye visited the office of Stahl regarding treatment for

possible glaucoma in both of his eyes. Stahl is a board-certified ophthalmologist and

surgeon specializing in LASIK and cataract surgery. Ndiaye later alleged in a pro se civil

complaint that, during the course of treatment provided by Stahl, his right eye and the

right side of his face were injured, and as a result, he has suffered great pain, sleeping

disorders, and “irregular rapid heartbeat.” Ndiaye’s failed to attach an affidavit of merit

pursuant to Civ.R. 10(D)(2) to his complaint.

       {¶ 3} On August 4, 2021, Stahl filed a motion to dismiss Ndiaye’s complaint

because it was not accompanied by an affidavit of merit by a medical expert pursuant to

Civ.R. 10(D)(2), and it failed to meet the notice pleading requirements of Civ.R. 8(A). In

response to the motion to dismiss, Ndiaye filed over 200 pages of his medical records

along with the following statement, “I cannot provide any expert [sic] of the current

situation, that is why I have brought my previous medical records to show I have not had

any previous issues with my eyes.

       {¶ 4} On August 24, 2021, Stahl filed a motion to dismiss and a motion for

summary judgment in which he argued that Ndiaye had produced no expert testimony

that Stahl’s conduct fell below the applicable standard of care. Stahl also argued that

Ndiaye had admitted that he “cannot provide” the necessary expert testimony.           On
                                                                                        -3-


September 10, 2021, Ndiaye filed a notice and affidavit in response to Stahl’s pending

motions to dismiss and for summary judgment. In his notice and affidavit, Ndiaye did not

address his failure to produce an affidavit of merit by a medical expert pursuant to Civ.R.

10(D)(2). On September 23, 2021, the trial court granted Stahl’s motion for summary

judgment.1 Ndiaye filed this appeal.

      {¶ 5} On December 13, 2021, Ndiaye filed an appellate brief containing a narrative

account of his negative experience being treated by Stahl. The appellate brief contained

no assignments of error and otherwise failed to comply with App.R. 16(A) regarding the

necessary requirements for an appellate brief. On January 6, 2022, Stahl filed a motion

to dismiss Ndiaye’s appeal pursuant to App.R. 16(A). On January 28, 2022, we issued

a decision and entry overruling Stahl’s motion to dismiss and ordering that Ndiaye’s

appellate brief be stricken. We provided Ndiaye with an opportunity to file a new brief

that complied with the requirements of App.R. 16(A) within 30 days from the filing of our

decision and entry. Ndiaye filed a new appellate brief on February 22, 2022.

      {¶ 6} Ndiaye’s appeal is now properly before this Court.

                                  Standard of Review

      {¶ 7} Appellate review of a trial court's ruling on a summary judgment motion is de

novo. Schroeder v. Henness, 2d Dist. Miami No. 2012-CA-18, 2013-Ohio-2767, ¶ 38-42,

citing Helton v. Scioto Cty. Bd. of Commrs., 123 Ohio App.3d 158, 162, 703 N.E.2d 841



1 Notably, the trial court did not rule on Stahl’s motion to dismiss before granting his
motion for summary judgment on September 23, 2021. Accordingly, the motion to
dismiss is presumed to have been denied. “Where, as here, a trial court proceeds to
judgment without ruling on a pending motion, it is presumed the motion has been denied.”
State v. Alltop, 2d Dist. Montgomery No. 24324, 2011-Ohio-5541, ¶ 18.
                                                                                         -4-


(4th Dist.1997). De novo review “ ‘means that this court uses the same standard that the

trial court should have used, and we examine the evidence to determine whether as a

matter of law no genuine issues exist for trial.’ ” Riverside v. Ohio, 2016-Ohio-2881, 64

N.E.3d 504, ¶ 21 (2d Dist.), quoting Brewer v. Cleveland City Schools Bd. of Edn., 122

Ohio App.3d 378, 383, 701 N.E.2d 1023 (8th Dist.1997), citing Dupler v. Mansfield

Journal Co., Inc., 64 Ohio St.2d 116, 413 N.E.2d 1187 (1980). On such review, we do

not grant deference to the trial court's determinations. Id.

       {¶ 8} Pursuant to Civ.R. 56(C), summary judgment is proper when (1) there is no

genuine issue as to any material fact, (2) the moving party is entitled to judgment as a

matter of law, and (3) reasonable minds, after construing the evidence most strongly in

favor of the nonmoving party, can only conclude adversely to that party. Zivich v. Mentor

Soccer Club, Inc., 82 Ohio St.3d 367, 369-370, 696 N.E.2d 201 (1998). The moving

party carries the initial burden of affirmatively demonstrating that no genuine issue of

material fact remains to be litigated. Mitseff v. Wheeler, 38 Ohio St.3d 112, 115, 526

N.E.2d 798 (1988); Dresher v. Burt, 75 Ohio St.3d 280, 292, 662 N.E.2d 264 (1996). To

this end, the movant must be able to point to evidentiary materials of the type listed in

Civ.R. 56(C) that a court is to consider in rendering summary judgment. Dresher at 292-

293.

       {¶ 9} Once the moving party satisfies its burden, the nonmoving party may not rest

upon the mere allegations or denials of its pleadings. Id.; Civ.R. 56(E). Rather, the

burden then shifts to the nonmoving party to respond, with affidavits or as otherwise

permitted by Civ.R. 56, setting forth specific facts that show that there is a genuine issue
                                                                                         -5-


of material fact for trial. Id. Throughout, the evidence must be construed in favor of the

nonmoving party. Id.; Civ.R. 56(C).

                                         Analysis

        {¶ 10} Here, we note that even after having provided Ndiaye with a second

opportunity to file an appellate brief that complied with App.R. 16(A), he has again

submitted a brief containing no assignments of error. Ndiaye’s brief again consists of a

narrative, personal account of his alleged negative experience being treated by Stahl.

Ndiaye also accuses Stahl of falsifying his “records,” forging his signature, paralyzing the

right side of his face, causing the pupil in his right eye to become “unreactive,” causing

him long-term pain, and displaying false advertisements. In support of his allegations

against Stahl, Ndiaye again cites to the medical records that he originally filed with the

trial court.

        {¶ 11} Ndiaye's brief is deficient in that it fails to substantially conform to the

briefing requirements set forth in the Ohio Rules of Appellate Procedure and this court's

Local Rules.     Pursuant to App.R. 16(A)(3), an appellant's brief must contain “[a]

statement of the assignments of error presented for review, with reference to the place in

the record where each error is reflected.” Assignments of error are particularly important

because appellate courts determine each appeal “on its merits on the assignments of

error set forth in the briefs under App.R. 16.” App.R. 12(A)(1)(b). “This court rules on

assignments of error, not mere arguments.” Huntington Natl. Bank v. Burda, 10th Dist.

Franklin No. 08AP-658, 2009-Ohio-1752, ¶ 21, citing App.R. 12(A)(1)(b). Consequently,

without assignments of error, an appellate court has nothing to review. Luke v. Roubanes,
                                                                                            -6-


10th Dist. Franklin No. 16AP-766, 2018-Ohio-1065, ¶ 16.

       {¶ 12} Ndiaye is proceeding pro se, but we note that “[l]itigants who choose to

proceed pro se are presumed to know the law and correct procedure, and are held to the

same standard as other litigants. A litigant proceeding pro se ‘cannot expect or demand

special treatment from the judge, who is to sit as an impartial arbiter.’ “ (Citation omitted.)

Dunina v. Stemple, 2d Dist. Miami No. 2007-CA-9, 2007-Ohio-4719, ¶ 3. We cannot

give Ndiaye special treatment in this appeal and craft arguments and assignments of error

that he has failed to craft himself. Nevertheless, it is apparent from the record that only

one issue could have been presented in this appeal, which is that the trial court erred

when it granted Stahl’s motion for summary judgment.

       {¶ 13} As we previously stated, Ndiaye failed to file an affidavit of merit by a

medical expert pursuant to Civ.R. 10(D)(2) with his complaint for medical malpractice.

Civ.R. 10(D)(2) states:

       (a) Except as provided in division (D)(2)(b) of this rule, a complaint that

       contains a medical claim, dental claim, optometric claim, or chiropractic

       claim, as defined in R.C. 2305.113, shall be accompanied by one or more

       affidavits of merit relative to each defendant named in the complaint for

       whom expert testimony is necessary to establish liability. Affidavits of merit

       shall be provided by an expert witness meeting the requirements of Evid.R.

       702 and, if applicable, also meeting the requirements of Evid.R. 601(D).

       Affidavits of merit shall include all of the following:

       (i) A statement that the affiant has reviewed all medical records reasonably
                                                                                          -7-


       available to the plaintiff concerning the allegations contained in the

       complaint;

       (ii) A statement that the affiant is familiar with the applicable standard of

       care;

       (iii) The opinion of the affiant that the standard of care was breached by one

       or more of the defendants to the action and that the breach caused injury to

       the plaintiff.

       {¶ 14} “Clearly, the purpose behind the rule is to deter the filing of frivolous

medical-malpractice claims. The rule is designed to ease the burden on the dockets of

Ohio's courts and to ensure that only those plaintiffs truly aggrieved at the hands of the

medical profession have their day in court.” Fletcher v. Univ. Hosps. of Cleveland, 120

Ohio St.3d 167, 2008-Ohio-5379, 897 N.E.2d 147, ¶ 10. Here, Ndiaye failed to either

submit an affidavit of merit or ask the court for an extension of time in which to file an

affidavit. Consequently, he did not comply with Civ.R. 10(D)(2)’s requirements.

       {¶ 15} The underlying issue of physician liability requires the expert testimony of a

physician, surgeon, or ophthalmologist, and Ndiaye lacks that evidence by his own

admission. In his notice and affidavit filed on September 10, 2021, Ndiaye even states

that he consulted with a medical expert that his former attorney suggested, and the expert

opined that Stahl had acted within the standard of care. Thus, the trial court properly

granted summary judgment to Stahl. See Daly v. Hess, 2d Dist. Montgomery No. 22048,

2008-Ohio-2884, ¶ 21. In light of the foregoing, the judgment of the trial court is affirmed.

                                      .............
                                   -8-


EPLEY, J. and LEWIS, J., concur.



Copies sent to:

Allassane Ndiaye
John F. Haviland
Kevin C. Quinlan
Hon. Mary L. Wiseman